Citation Nr: 0409809	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for flank/abdomen injury residuals.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from October 1949 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which 
denied the veteran's application to reopen a claim for service 
connection for flank/abdomen injury residuals.

A hearing was held on November 5, 2003, in Boston, Massachusetts, 
before Robert E. Sullivan, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in this 
case.


FINDINGS OF FACT

1.  In a February 1954 rating decision, the RO denied the 
veteran's original claim for service connection for residuals of 
an injury to the flank or abdomen; the RO notified the veteran of 
this decision in February 1954, and he did not appeal it.

2.  The RO denied the veteran's applications to reopen his claim 
in rating decisions dated in June 1999, March 2000, and April 
2001, on the basis that no new and material evidence had been 
submitted to reopen the claim, the veteran was notified of these 
decisions, and he did not appeal them. 

3.  Evidence received since the April 2001 rating decision 
consists of evidence which was previously submitted to agency 
decisionmakers; does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or redundant of 
evidence previously before agency decisionmakers; or, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.



CONCLUSION OF LAW

1.  The April 2001 rating decision denying the veteran's 
application to reopen his claim for service connection for 
flank/abdomen injury residuals is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the April 2001 rating decision is not 
new and material, and the veteran's claim for service connection 
for flank/abdomen injury residuals may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A few months before the veteran submitted his most recent 
application to reopen his claim for service connection in April 
2001 in this case, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence is 
needed in order for a claim to be substantiated, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or after 
the date of its enactment.  38 U.S.C.A. § 5107, Note (West 2002).  
The VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this case, as 
described below, the veteran was given the notice required by the 
VCAA both before and after the October 2001 adjudication which is 
the subject of this appeal.  For the reasons noted below, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In this case, VA's duties to notify and assist have been 
fulfilled.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In March 2001, the veteran sought to reopen his claim and 
his application was denied by rating decision dated April 3, 2001.  
In the rating decision, the RO informed the veteran what evidence 
would constitute new and material evidence and provided him with 
reasons as to why the evidence he submitted was not new and 
material.  On the same day, April 3, 2001, the RO received another 
appplication from the veteran to reopen his claim for service 
connection for flank/abdomen injury residuals accompanied by 
additional evidence.  See 38 C.F.R. §§ 3.104, 3.156(b), 3.400(q) 
(a claim may be reopened by new and material evidence submitted 
within the appeal period of previous decision which has not been 
appealed).

In a letter dated April 9, 2001, the RO notified the veteran what 
it had done to request certain medical records for the veteran and 
it informed him what VA needed him to do.  The veteran replied to 
this letter in a statement dated April 15, 2001, received by the 
RO on April 30, 2001.  He asked the VA to obtain additional VA 
treatment records as well as records from a private clinic, and 
the RO obtained those records.  In the October 2001 rating 
decision, the RO denied the veteran's application to reopen his 
claim.  In September 2002, the RO sent the veteran another letter 
in which specifically informed him of the enactment of the VCAA 
and of the specific duties imposed upon VA by the new law.  The RO 
notified him of the requirements for substantiating a claim for 
service connection for a disability, what evidence it had already 
obtained on his behalf, and what he could still do to help with 
his claim.  The veteran replied to this letter by submitting a 
doctor's statement dated in April 2000.  

The appellant has responded to the RO's letters and documents of 
notification by submitting numerous documents and medical reports 
in support of his application to reopen his claim.  He has been 
informed of the type of evidence that would constitute new and 
material evidence.  He has been notified of the regulations 
pertinent to his application to reopen.  He has had an opportunity 
to present his arguments in support of his claim at a hearing 
before the Board.  He has not put VA on notice of any additional 
evidence that VA should attempt to obtain on his behalf that may 
constitute new and material evidence.  Accordingly, the Board 
concludes that the requirements of the VCAA have been met in this 
case.  

New And Material Evidence To Reopen A Claim For
Service Connection For Flank/Abdomen Injury Residuals

Background.

The RO received the veteran's original claim for service 
connection for weakness, discomfort, and pain, left side of body, 
around stomach and flank in November 1953.  Service medical 
records showed that the veteran was in a car accident in service 
in June 1951 at which time he complained of pain in the right 
flank.  In November 1951, he was seen with complaints of 
intermittent left lower abdominal pain since the accident.  
Physical examination was not remarkable.  On separation 
examination in January 1953, the veteran reported pains in the 
left lower abdominal region since November 1952.  There were no 
objective findings noted on examination.  

In connection with his original claim for service connection, the 
veteran submitted a September 1953 report from a private 
physician, P. W. W., M.D., noting a history provided by the 
veteran of strained muscles of the left abdomen and flank received 
at the time of the car accident in service.  The examiner noted 
tenderness to palpation of the abdomen, and the diagnosis was 
chronic strained muscles of the left side of the abdomen and the 
left flank.  On VA examination in January 1954, the examiner noted 
there was no tenderness or spasms of the abdomen, no masses, and 
no evidence of hernia or wall weakness.  The diagnosis was no 
disability of the abdomen.  In the February 1954 rating decision, 
the RO denied service connection for flank/abdomen injury 
residuals because no residual disability was found on the most 
recent examination. 

In support of his April 2001 application to reopen his claim, the 
veteran submitted the following evidence:  (1) a copy of the 
September 1953 report of the private doctor, P. W. W., M.D.; (2) a 
letter dated in April 2000 from H. K., M.D.; (3) a letter dated in 
May 2000 from A. B. S., M.D.; (4) an operative record, dated in 
October 1990, from V. R., M.D., Lahey Clinic Medical Center; (5) a 
October 1999 Consultation Report from W. L. H., M.D., Lahey 
Clinic; (6) Hale Hospital Operating Room Nurses Notes date in 
April 1990; (7) VA outpatient treatment records dated from October 
1998 to May 2001; (8) medical reports from Lahey Clinic dated from 
December 1999 to March 2001; (9) the veteran's testimony before 
the Board in November 2003; and (10) a binder of copies of various 
letters from VA to the veteran, medical bills, insurance 
statements, and statements written by the veteran.

Analysis.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that there 
be a complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.

In order to reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For the purpose of assessing whether evidence 
constitutes new and material evidence to reopen a claim, the 
credibility of that evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992); Kutscherousky v. West, 12 Vet. App. 
369, 370 (1999) (the holding in Justus that the evidence is 
presumed to be credible was not altered by the decision in Hodge, 
155 F.3d at 1363).  However, the "benefit of the doubt doctrine", 
which requires weighing the evidence to determine whether it is in 
approximate balance as to any material issue of fact, does not 
apply to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. Brown, 
6 Vet. App. 462, 464 (1994); 38 U.S.C.A. § 5107(b).

The provisions of 38 C.F.R. § 3.156(a), defining new and material 
evidence, were amended effective August 29, 2001.  These 
amendments are effective only for claims received on or after 
August 29, 2001, and therefore they are not relevant in this case 
because the application to reopen the claim was received by the RO 
on April 30, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Accordingly, the Board has used the former definition of 
new and material evidence in section 3.156(a) in determining 
whether the claim may be reopened.  38 C.F.R. § 3.156(a) (2001).

Because the veteran did not appeal the March 2000 and April 3, 
2001, rating decisions, those decisions are final.  38 U.S.C.A. § 
7105(c) (West 2002).  Thus, the Board is required under the law to 
examine the evidence submitted since the last final disallowance 
of the veteran's claim for service connection - in this case, the 
April 3, 2001, rating decision - to determine whether that 
evidence constitutes new and material evidence.  Evans, 9 Vet. 
App. at 285.

With regard to the additional evidence before the RO when it 
rendered its October 2001 rating decision, Items (1), (2), (3), 
and (5) are not new because they are copies of documents 
previously before agency decisionmakers.  Specifically, Item (1) 
was before the RO when it rendered its original rating decision in 
February 1954 and has been resubmitted to VA several times over 
the years.  Items (2) and (3) were before the RO when it rendered 
its April 3, 2001, decision, and Item (5) was before the RO when 
it rendered its decision in March 2000.

Items (4) and (6) are new, but they are not material because they 
do not bear directly and substantially upon the specific matter 
under consideration.  For example, Item (4) concerned a treatment 
procedure for left hip pain and was not relevant to flank/abdomen 
injury residuals.  Similarly, Item (6) pertained to a left 
inguinal hernia and not to flank/abdomen injury residuals. 

Items (7), (8), and (9) are new to the extent that the medical 
reports and the transcript of the veteran's testimony have not 
been before agency decisionmakers in the past.  However, this 
evidence is cumulative or redundant of evidence which has been 
considered by agency decisionmakers in the past.  The medical 
reports record history by the veteran of chronic pain, including 
pain in the left side, left groin, and left testicle, which he 
contends is the result of an injury to the flank/abdomen in the 
car accident in service.  His hearing testimony reiterates the 
same contentions.  Because these contentions have been considered 
by agency decisionmakers in the past, including by the RO in 
rendering the original rating decision in February 1954, the 
contentions are cumulative or redundant, and therefore these items 
of evidence are not new.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1995) (presumption of credibility of the evidence does not 
arise where the issue involved is a recitation of matters which 
had already been rejected by the prior final decision).  
Item (10) contains many documents, some of which are duplicates of 
evidence which have already been before agency decisionmakers in 
the past, and therefore these documents are not new.  Some 
documents are new, but not material because they do not bear 
directly and substantially upon the specific matter under 
consideration.  The binder contains duplicates of Items (1), (4), 
and (6), and many copies of letters and rating decisions which are 
already in the claims file.  These items do not constitute new and 
material evidence to reopen the claim.  The binder also contains 
articles from newspapers and other sources about service available 
to veterans from VA and service organizations.  These items are 
not material because they do not bear directly and substantially 
upon the specific matter under consideration in this particular 
case, that matter being whether the veteran currently has 
flank/abdomen injury residuals from the accident in service.  The 
binder also contains copies of medical bills which also are not 
material because they do not bear directly and substantially upon 
the specific matter under consideration.  For these reasons, the 
documents in the binder do not constitute new and material 
evidence to reopen the claim for service connection for 
flank/abdomen injury residuals.

For the reasons noted above, the Board concludes that evidence 
received since the April 2001 rating decision is not new and 
material, and the veteran's claim for flank/abdomen injury 
residuals may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for flank/abdomen injury residuals is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



